Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               September 18, 2018

The Court of Appeals hereby passes the following order:

A18A2056. BRIAN HARMON v. LANIER INDUSTRIAL FORK TRUCKS,
    INC.

      Based upon the representation of counsel for the Appellee and confirmation
from the Clerk of the Superior Court of Fulton County that the underlying action has
been dismissed, the Appellant’s MOTION TO DISMISS is GRANTED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       09/18/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.